         Case 1:18-cv-02470-CJN Document 14 Filed 08/22/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT,                 )
                                    )
                        Plaintiff,  )                Civil Action No. 18-2470 (APM)
                                    )
      v.                            )
                                    )
FEDERAL EMERGENCY                   )
MANAGEMENT AGENCY,                  )
                                    )
                        Defendant.  )
____________________________________)

                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated June 18, 2019, the parties respectfully submit

this joint status report for this Freedom of Information Act (“FOIA”) case.

       The agency has advised that it made its fifth interim release of responsive records on June

17, 2019, for which it released one Excel document and 290 pages of records in their entirety and

withheld 107 pages in part and 58 pages in their entirety pursuant to FOIA Exemptions 4, 5, and

6.

       The agency further advised that it made its sixth interim release of responsive records on

July 15, 2019, for which it released 483 pages of records in their entirety and withheld 116 pages

in part and one page in its entirety pursuant to FOIA Exemptions 3, 4, 5, and 6.

       The agency advised that it made its seventh interim release of responsive records on

August 15, 2019, for which it released 17 Excel documents and 346 pages of records in their

entirety and withheld 229 pages in part and 31 pages in their entirety pursuant to FOIA

Exemptions 3, 4, 5, and 6.

       On August 12, 2019, in an email to the agency, Plaintiff agreed to exclude the following

records from future productions: (1) Contract Performance Assessment Reporting System
          Case 1:18-cv-02470-CJN Document 14 Filed 08/22/19 Page 2 of 2



(“CPARS”) Notification emails and (2) internal training documents not directly related to the

subject matter of Plaintiff’s requests.

       In addition, on August 13, 2019, the agency agreed to Plaintiff’s request to revise the

search terms for part two of the “Emergency Fuels FOIA,” for communications with members of

Congress and their staff. The agency advised that it completed this new search on August 16,

2019, but this search did not yield any additional responsive records.

       The agency has advised that it intends to continue processing at least 500 pages per

month and to provide plaintiff monthly rolling releases. At this pace, the agency still anticipates

that it will complete its production of non-exempt, responsive records around the end of October.

       The parties respectfully request that the Court allow them to submit a joint status report

on or before November 21, 2019.

Dated: August 22, 2019

                                                 Respectfully submitted,

 /s/ Katherine M. Anthony                        JESSIE K. LIU, D.C. Bar # 472845
 Katherine M. Anthony                            United States Attorney
 DC Bar No. 1630524
 (admitted pro hac vice)                         DANIEL F. VAN HORN, D.C. Bar # 924092
 Austin R. Evers                                 Chief, Civil Division
 D.C. Bar No. 1006999
 John E. Bies                                    By: /s/ Marsha W. Yee
 D.C. Bar No. 483730                             MARSHA W. YEE
 AMERICAN OVERSIGHT                              Assistant United States Attorney
 1030 15th Street NW, B255                       Civil Division
 Washington, DC 20005                            United States Attorney’s Office
 (202) 897-3918                                  555 4th Street, N.W.
 katherine.anthony@americanoversight.org         Washington, D.C. 20530
 austin.evers@americanoversight.org              Telephone: (202) 252-2539
 john.bies@americanoversight.org                 Email: Marsha.Yee@usdoj.gov

 Counsel for Plaintiff                           Counsel for Defendant
